 PEELLE CO607The Peelle CoandShopmen's Local Union No 455,InternationalAssociation of Bridge,Structural& Ornamental Iron Workers,AFL-CIO Cases29-CA-6894 and 29-CA-6936November 9 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 30 1987 Administrative Law JudgeJames F Morton issued the attached supplementaldecisionThe General Counsel filed exceptions anda supporting brief and the Respondent filed a briefin response to the General Counsels exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the supplemental decision and the record in light of the exceptions andbriefs and has decided to affirm the judges rulings 1 findings 2 and conclusions only to the extentconsistentwith this Supplemental Decision andOrderThe Respondents employees represented byLocal 455 the Union went on strike July 1 1975The Respondent subsequently violated Section8(a)(5) and (1) of the Act by refusing to bargainwith the Union when it requested bargaining inJuly 1978 3 In 1980 the Board found that the Respondent violated Section 8(a)(3) and (1) by failingto reinstate fully its striking employees who individually returned to work before August 9 1978 4Thereafter the Regional Director issued the instantbackpay specificationThe judge dismissed the entire backpay specificationas amended finding that the discriminateeswere not entitled pursuant to the make wholeorder to receive reimbursement for wages orfringe benefits lost as a result of their participationin the strikeAdditionally the judge did not findthat they were entitled to reimbursement for medical expenses For the reasons set forth below wedisagree with the judge'The General Counsel excepts to the judge s failure to include in hissupplemental decision a reference to the General Counsels motion tostrike the Respondents answer and for partial summary judgment whichhe denied at the hearingWe findno merit in this exception2In sec C of his supplemental decision the judge inadvertently statedthat the strike started in July 1978 rather than July 1975 Also in sec Cthe judge inadvertently listed Pagano s actual hourly wage rate for thethird quarter 1981 through the second quarter 1982 as$10 50 rather than$10603Kuno Steel Products Corp252 NLRB 904 905 (1980) enfd sub nomNLRB v Koenig Iron Works681 F 2d 130 (2d Cir 1982) Peelle Co wasone of the respondents in Kano4 Id at 906 These employees are Glenn Pagano Arthur Reynolds andThomas Walsh1It is well settled that the finding of an unfairlabor practiceispresumptive proof that somebackpay is owed by the [Respondent] 5 Theburden is on the General Counsel to prove thegross amount of backpay due 6 The burden thenshifts to the Respondent to establish facts thatnegate or mitigate its liabilityIn analyzing the General Counsels backpayclaims for Pagano Reynolds and Walsh the judgeacknowledged that the collective bargaining agreement effective just prior to the 1975 strike provided unit employees various fringe benefits He alsofound that the Respondent did not provide thesecontractual benefits to employees after the strikebeganThe judge mistakenly stated that the RegionalDirectors amended backpay specificationsought to make the discriminatees whole by requiring the Respondent to continue providing thosecontractual fringe benefits increased in accordancewith the rates the Union had established in subsequent contracts with other employers during thebackpay period The judge reasoned that requiringtheRespondent to provide such benefits wouldcompel the Respondent to discriminate in favor ofthe discriminatees because they participated in thestrikeHe also stated that because the Respondentceased providing the benefits long before the 10(b)period began the claim is now time barredThe amended backpay specification does notseek to impose on the Respondent any terms in theUnion s subsequent collective bargaining agreements with other employers Rather the specification uses a formula based on continuing the termsof the parties expired agreementAlthough theSecond Circuit held that the Respondent validlywithdrew from the multiemployer group followingthe 1976 impasse in bargaining between the groupand the Union 8 the Union as the incumbent wasstillentitled to a presumption of majority statusamong the Respondents unit employees 9 The Respondent was therefore obligated to bargain onrequest with the Union as an individual employerbecause the Respondent did not show a good faithdoubt as to the Unions majority status 10 As theUnion retained majority status the Respondent wasobligated to bargain with the Union on its July1978 request for bargaining 11 The Respondent was3NLRBvMastroPlastics Corp354 F 2d 170 178 (2d Cir 1965) certdenied384 U S 972 (1966)6NLRBvBrown&RootInc311 F 2d 447 454 (8th Cir 1963)vIbidaNLRB Y Independent Assn of Steel Fabricators582 F 2d 135 (2d Cir1978) cert denied 439 U S 1130 (1979)e Id at 15010 KunoSteel Products Corp252 NLRB 904 905 (1980) enfd subnomNLRB Y Koenig Iron Works681 F 2d 130 (2d Cir 1982)11 Ibid291NLRB No 95 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlikewise required to continue giving effect to its expiredcollective bargainingagreementwith theUnion until bargaining to impasse 12 Thus theamended backpay specification based on the expired agreements terms correctly calculated thegross amounts of backpay due The Respondent onthe other hand has not established any facts tonegate or mitigate its liabilitySpecifically the judge denied all claims set forthin the amended backpay specification for vacationholiday and overtime pay pension deductions andcontributions to the Union s Welfare Pension andAnnuity FundsWe will therefore order the Respondent to make the discriminatees whole bypaying them the respective amounts set forth in theamended backpay specification for vacations holedaysovertime and pension deductions and bymaking the contributions to the Local 455 WelfareFund 13 Pension Fund and Annuity Fund on theirbehalf in the respective amounts set forth in theamended backpay specification2The amended backpay specification alsoclaimed that PaganoReynolds and Walsh areowed $21 600 58 $5230 35 and $17 469 44 in backwages respectively on the theory that they wouldhave received the pay rates they received beforethe strike and the wage increases that similarly situated replacement employees received absent thediscrimination against themThe measure of backwages due used in the specification was the payrate each earned before the strike plus increasesgranted similarly situated employees less the rates12 SeeNLRB Y Katz369 U S 736 (1962)Taft Broadcasting Co163NLRB 475 (1967)13 The Respondent asserts that a discriminatee is made whole when heis reimbursed for the cost of premiums incurred in obtaining substitutehealth insurance coverage and for his out of pocket medical expenses tothe extent that those expenses would have been reimbursed through theLocal 455 Welfare Fund In order to be made whole however a discriminateemust be restored to the position he would have occupied had thediscrimination not occurred This includes not only reimbursement of thediscriminatee s premiums and medical expenses but also requires the Respondent to contribute to the Welfare Fund according to the expiredcontract s terms so that the discnmmatee s future interests in the Fundwill be ensured[T]he diversion of contributions from the union fundsundercut[s] the ability of those funds to provide for future needsStoneBoatYard Y NLRB715 F 2d 441 446 (9th Cir 1983)HassettMaintenance Corp260 NLRB 1211 (1982) a cryptic decisionon which the Respondent relies focused on what it characterized as thedouble insurance costs that would result from requiring the employer(which had provided other coverage)in that case to make contributionsto the welfare fundHassettdid not address restoring the full range of anemployee s interests in the welfare fund TheHassettdecision did not reconcile its limited remedial order with pre Hassett precedent requiring employer contributions to union welfare funds on employees behalf seee gKraft Plumbing252 NLRB 891 (1980) affd mem 661 F 2d 940 (9thCir 1981)as does precedent decided afterHassettSeeStone Boat Yard264 NLRB 981 (1982) which the Ninth Circuit enforced The court rejected the double-coverage/punitive claim the employer cannot complain of the extra cost of improperly created substitute fringe benefitsThe company is merely required to repay what it has unlawfullywithheldStoneBoat Yard Y NLRB715 F 2d at 446each actually earned multiplied by the hours eachworked 14The judge rejected the claims for Pagano ReynoldsandWalsh because he found that the payrates set and increases granted before July 1 1978antedated the 10(b) period and as the Respondenthas not committed any independent discriminatoryact since the backpay period began the rates andincreases did not constitute continuing violations ofthe Act This proceeding however is not an unfairlabor practice proceeding the unfair labor practicehas already been found and affirmed by a court ofappealsKuno Steel Products Corp252 NLRB 904(1980) enfd sub nomNLRB v Koenig Iron Works681 F 2d 130 (2d Cir 1982) The judge apparentlymisunderstood the orderThe Board specificallyfound that the Respondent violated Section 8(a)(3)by not fully reinstating strikers who individuallyreturned to work before August 9 1978 but ordered that under the circumstances the Respondent s backpay liabilitywould run only from 6months before the instant charges were filed 15Manifestly the Board contemplated using the discriminatees prestrike pay rates and increases granted to similarly situated employees before the backpay period to determine the amounts of backwages due Accordingly we will order the Respondent to make whole Pagano Reynolds andWalsh by paying them $21 600 58 $5230 35 and$17 469 44 respectively as claimed on their behalfin the backpay specification3The General Counsel has excepted to thejudges failure to include in the make wholeremedy reimbursement of Pagano Reynolds andWalsh for the purchase of substitute health insurance and out of pocket medical expenses incurredduring the backpay period The amended backpayspecification togetherwith the documents introduced at the hearing claimed $1555 for Pagano s$3886 for Reynolds and $519 for Walsh s substitute medical insurance premiums and out of pocketmedical expenses The judge who as stated abovedismissed all fringe benefit claims for all discriminatees did not specifically address medical expensesIt is customary to include reimbursement of substitute health insurance premiums and out of pocketmedical expenses inmake whole remedies forfringe benefits lost 16 Because the Respondent hasestablished no facts that would negate or mitigateits liabilitywe will order the Respondent to reimburse Pagano $1555 Reynolds $3886 and Walsh4 The calculation computed quarterly was adjusted for overtime5 Id at fn 516 See e gRMC Constructors266 NLRB 1064 (1983) PEELLE CO609$519 for their documented medical expenses duringthe backpay periodORDERThe National Labor Relations Board orders theRespondent The Peelle Co Bayshore New Yorkits officers agents successors and assigns to makewhole the employees named below by paying themthe amounts of backpay set forth opposite theirnamesplus interest in themannerprescribed inNew Horizons for the Retarded17less taxwithholdings required by Federaland statelaw and bypaying to the WelfareFund PensionFund andAnnuity Fund of Shopmen s Local Union No 455InternationalAssociation of Bridge Structural &OrnamentalIronWorkers AFL-CIO the respective amountson their behalf set forth opposite theirnames plus interest in the mannerprescribed inMerryweather Optical Co18NameBackpayMedical ExpensesWelfare FundPension FundAnnuity FundG Pagano$35 796 12$155500$1421693$1777116$355423A Reynolds14 364 933 8860011 093 4713 886842 773 37T Walsh2030060519003 694 284 61784923 5717 283 NLRB1173 (1987)Interest on and after January 1 1987 shallbe computed at the short term Federal rate for the underpayment oftaxes as set out in the 1986 amendmentto 26 U S C § 6621Interest onamounts accrued pnorto January 1 1987 (the effectivedate of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)is 240 NLRB 1213 (1979)Beatrice Kornbluh Esqfor the General CounselStanley Israel Esq (Khegman Goldstein Israel & Cooper)of New York New York for the RespondentVickiErensteinEsq(SipserWeinstockHarper&Leibowitz)of New York New York for the ChargingPartySUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAMES F MORTON Administrative Law Judge This isa backpay case The Board at 252 NLRB 904 orderedthe Peelle Co (Respondent) to make whole three employees who had not been fully reinstated when they returned to work 10 years ago after being on strike Respondent contends that they have been fully reinstatedsince the backpay period began 9 years agoThe hearing in this case was held in conjunction withfive related backpay cases-all of which opened on 12September 1984 in New York City and closed there on 7October 1986On the entire record in this case including my observation of the demeanor of the witneses and on due considerationof the briefs filed by the General Counsel andthe Respondent I make the followingFINDINGS OF FACTA Background1Collectivebargaininghistory and prior casesIn 1975 Respondent was engaged at its facility in BayShore New York in the manufacturesale and installation of steel doors At that time it had about 37 employeesThey were represented for purposes of collectivebargaining by Shopmen s Local Union No 455 InternationalAssociation of Bridge Structural and OrnamentalIronWorkers AFL-CIO (Local 455) Local 455 s lastcollective bargaining agreement with Respondent covering those 37 employees expired on 30 June 1975 At thattimeLocal 455 had virtually identical contracts withmany other companies that were also engaged in theNew York City metropolitan area in steel fabricationOn the expiration of those agreements on 30 June 1975Local 455 struck many of those companies including RespondentAll 37 of Respondents employees joined thatstrikeThe strike turned into a lengthy one On 18 December1975Local 455 filed unfair labor practice charges thatled to extensive litigation before the Board The Boardfound in that case inter alia that Respondent had failedto bargain collectively with Local 455 its finding howeverwas vacated by the U S Court of Appeals for theSecond Circuit 1 On 8 August 1978 shortly after thecourt issued its decision Local 455 applied to Respondent on behalf of the sinking employees for their reinstatementAs discussed below the threediscnminateesinvolved in this backpay proceeding had returned to Respondent s employ long before Local 455 s application of8August 1978 On 2 January 1979 Local 455 filed theunfair labor practice charges that gave rise to this backpay proceeding In the underlying case the Board heldinter alia that Respondent did not violate Section 8(a)(3)by not reinstating the employees still sinking as of 8August 1978 as there were no jobs available for them 2At footnote 5 of its decision however theBoard madethe following findingswhich are pertinent to the threediscriminatees in the present matter1IndependentAssn. of Steel Fabricators231NLRB 264 (1977) revd582 F 2d 135 (2d Or 1978)2 IndependentAssn. of Steel Fabricators(KunoSteel)252 NLRB 922(1980) enfd 681F 2d 130 (1982) 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe General Counsel presented evidence establishinga prima fgctecasewhich [Respondents] havenot adequately rebuttedreturned to work[before the end of the strike] and were not fully reinstated to conditions current at the time the strikebegan Since an individual employee may make anunconditional offer to return to work each individual employee who was reinstated pursuant to an unconditional offer was entitled to full reinstatementto the status quo which he occupied at the time hewent on strikeThe Laidlaw Corporation171 NLRB1366 1981-82 (1986) enfd 414 F 2d 99 (7th Cir1969) cert denied 397 U S 920 (1970) Accordingly in light of [Respondents] failure to rebut theGeneral Counselsprima faciecasewe find [its]conduct in this regard to be violative of Sec 8(a)(3)of the ActWe agree with the Administrative Law Judge srecommendation that determinationwhether thetotalwages and benefits package these employeeshave received since returning to work is substantially equivalent to the wages and benefits they received prior to the strike-and thus satisfies the fullreinstatement requirement-should be considered inthe compliance stage of this proceeding Under thecircumstances of this casewe hold that [Respondents ] backpay liabilityshall run only from 6months prior to the filing of charges herein2Developments between the start of the strike andthe start of the backpay periodOn 22 December 1975 (over 5 months after the strikehad begun) Respondent hired a striker replacement paidhim $3 75 per hour (the minimum wage rate under theexpired contract was $5 80 per hour) and did not makeany contributions on his behalf to any of the benefitplans (pensionwelfare and annuity) provided for in theexpired contract There had been no contention that Respondent had by making those unilateral changes violated the ActOn 1 November 1976 one of Respondents employeeson strike returned to work Discnminatee Glen Paganocrossed the Local 455 picket line to work for $6 50 perhour-20 cents less than he had been earning when thestrike started about 16 months before Respondent nolonger made contributions on his behalf to the pensionwelfare and annuity funds provided for in the expiredcontract Instead Respondent offered Pagano the opportunity to participate in various contributory plans Againthe changes in Pagano s wage rate and his fringe benefitswere never claimed by Local 455 to have been violativeof Respondents duty to bargain collectively in that itunilaterally changed terms and conditions of employmentOn 3 January 1977 the seconddiscriminatee in thisbackpay proceedingArthur Reynolds abandoned theLocal 455 picket line and returned to Respondent semploy He was then paid $7 per hour (10 cents morethan he earned when the strike began 18 months before)Respondent no longer contributed to the Local 455 pensionwelfare and annuity funds for himOn 15 August 1977 the last discriminatee ThomasWalsh crossed the Local 455 picket line to return towork for Respondent He was paid $5 per hour-80cents less than he earned as of 30 June 1975 the contractexpiration date and Respondent did not contribute onhis behalf to the funds set up in the expired contract Aswith Pagano and Reynolds there has never been an issueraised that these changes were instituted unlawfully inviolation of any duty to bargain collectivelyB Backpay FormulaIn footnote 5 of the underlying decision of the Boardset out above the backpay period for discnminatees whoreturned to work before Local 455 sapplication on 8August 1978 was found to have begun 1 July 1978 i e 6months before the filing of the unfair labor practicecharge 2 January 1979 The remedial order issued by theBoard in that decision directed Respondent inter alia tooffer Reynolds Pagano and Walsh immediate and fullreinstatement to their former position and make themwhole for any loss of earnings suffered by reason of thediscrimination against themThe essential issue before me is to determine theamount of backpay if any needed to make these threeemployees whole for any discrimination against them notsince their respective returns to work in 1976 and 1977but since the start of the backpay period i e 1 July1978In the amended backpay specification the GeneralCounsel asserts thatwere it not for the discriminationagainst them Pagano Reynolds and Walsh would havebeen earning as of 1 July 1978 and since much higherwage rates than they were paid and would have beencovered by the pension welfare and annuity plans contained inthe expired Local 455 contractRespondentsamended answer avers that as of the start of the backpay period these three employees had been fully reinstated under the very terms of the Board s remedial provisions as set out in footnote 5 of its decision quotedabove In particular Respondent urges that I find thatthe General Counsel cannot prove that any gross backpay is due the discriminatees inasmuch as the totalwages and benefits package these employees have received as of 1 July 1978 and since has been substantiallyequivalent to the wages and benefits they received priorto the strikeC The Wage ClaimsListed below are the actual wageratespaid to discnminatee Glen Pagano and those that the General Counselclaimshe would have been receiving but for the discnmination practiced against him on his return to workActualClaimed(1)As of the start of thestrike July 1978$ 6 70(on strike)2IOhk()onnis return to worNovember 19766 503(not stated)(3)As of the start of thebackpay period 1 July PEELLE CO611ActualClaimed19787 25$ 893(4)For the 4th Qtr 19787 25893(5)1stQtr 1979-2d Qtr19797 25893(6)3d Qtr 1979-2d Qtr19807 86973(7)3d Qtr 1980-1st Qtr19818 751050(8)2d Qtr 19819 251050(9)3d Qtr 1981-2d Qtr198210 501150(10) 3d Qtr 1982-2d Qtr198311651282(11) 3d Qtr 1983-2d Qtr198412 651385The General Counsels gross backpay formula sets outthe basis for claiming that Pagano would have absentdiscrimination on his return in 1976 been earning $8 93per hour as of 1 July 1978 (L 3 above) The GeneralCounsel alleges that striker replacements were similarlysituated employees and that they averaged hourly wageincreasesamounting to 21 percent between 1 July 1975and 1 July 1978 The General Counsel contends that Pagano s hourly rate of pay at the time the stnke began($6 70) would have correspondingly been increased by21 percent The General Counsel has claimed a furtherincrease for Pagano in his hourly rate as of 1 July 1978because he had received a promotion in 1977 to a higherpaying job In sum the General Counsel arrived at anhourly rate of $8 93 for him as of the start of the backpay periodAlthoughRespondent concedes that the GeneralCounsels mathematics are accurate it challenges the relevance of those calculations As noted above Respondent contends that the Board in its underlying decision at252 NLRB 904 at footnote 5 quoted above specificallyframed the backpay formula to be used i e the difference if any between the total wage and benefits packageas it existed for Pagano as of the start of the backpayperiod and the total package as it was when the strikebegan ParentheticallyRespondent has argued that theGeneral Counsels formula distorts the Boards approachto calculating gross backpay as the General Counsel sformula uses the low wage rates paid striker replacements as the base to calculate percentage increases Onthat point I note that one of the replacements used bytheGeneral Counsel earned $3 50 per hour and wasgiven a 40 cent increase a year laterThe data the calculations and the observations setforth above reveal three significant points First and asobserved earlier Pagano was paid 20 cents less per houron his return than he had been paid when the strikebeganPresumably that was a factor that the Boardweighed in making its finding that puma facie Respondent had discriminatedagainstPagano on his return Thesecond point that is noteworthy is that the 20 cent reduction inhis hourly rate took effect long before the start ofthe backpay period i e the 10(b) period as specifiedwithin the purposes of the Act as thatrateand thoseearlier increasesareinescapably grounded on eventsantedatingthe limitations periodSeeLocal Lodge 14248 The amended specification alleges that asof 25 July 1977Pagano wasentitled toa 13 4-percentincrease overthe $6 70 ratein the expired contractvNLRB362 U S 411 (1960) See alsoCommercial Cartage Co273 NLRB 637 648 (1984) The third point andformy purposes the most significant one is that Respondent has not committed any independent discriminatory act since the start of the backpay period relative toPagano s wage rate and cannot be charged now withhaving continued a discriminatory wage rate into the10(b) periodIf anything the facts set out above make clear thatPagano was not discriminated against since 1 July 1978Thus whereas the General Counsel seeks pay raises forhim totaling $4 92 since that date ($13 85 less $8 93) heactually received raises totaling $5 40 ($12 65 less $7 25)The figures in parentheses are the rates claimed and therate paid him as of the second quarter 1984 minus theclaimed and the actual rates for the third quarter of 1978I note too that Pagano had after his return but beforethe backpay period began been promoted That hardlybespeaks a continuance of discriminationRegarding the wage claims of the other two discriminateesReynolds and Walsh the same observations asthose made above about Pagano s are applicable ThusWalsh received a promotion to parts room foremanReynolds actual raises in the backpay period totaled 9cents per hour more than the total of the raises claimedfor him under the General Counsels formulaD The Claimsfor BenefitsThere remains for consideration the other element inthe total package referred to in the Board s underlyingdecision that is the fringe benefitsAs to these fringe benefits the General Counsels formula does not undertake a comparison of the package asitwas when the strike began with the package as of thestart of the backpay period Rather the General Counselwould require Respondent to have kept in effect on andafter 1 July 1978 the fringe benefits in the Local 455 contractwhich expired on 30 June 1975 and as modified byincreasesLocal455 negotiated in more recent contractswith other firms that still contribute to the contractualfunds-pension health welfare and annuityThe GeneralCounsel would in effect also require Respondent topay other benefits (overtime pay vacation pay holidaypay etc)called for in those contractsRespondents formula calls for a companson inter aliaof the respective wages and benefits packages In broadterms the major differences are that the plan coveringthe employees when the strike began were noncontnbutory and provided for portability that is that employeeswould remain covered on obtaining employment withother steel fabricators who contributed to these fundswhereas the plans provided by Respondent are contnbutory and have no portability Also the fringe benefitsRespondent grants are available to all its employeesThe formula propoundedby theGeneral Counsel formoneys claimed for Pagano Reynolds and Walsh allegedly based on Respondents discriminatorily withholdingof contractual benefits from them is defective It suffersfrom the same difficulty as that found with the GeneralCounsels wage claim formula It ignores the clear factthat Respondent had long before the onset of the period 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDset under Section 10(b) ceased contributing to the fundsprovided for under the Local 455 contract The GeneralCounsel proceeds as if there was no strike in 1975 and noimpasse as found in 1978 by the U S Court of Appealsfor the Second Circuit in the case cited at footnote 2above The benefits formula urged by the General Counsel is time barred underLocal Lodge 1424aboveThe formula propounded by the General Counsel isalso to be faulted because its use would compel Respondent to discriminate in favor of Pagano Reynolds andWalsh by providing them with pension and other benefits under the provisions of the Local 455 contracts whileRespondents other employees would be given disparatetreatmentThe only basis for the distinction would bethat Pagano Reynolds and Walsh had years ago supported Local 455Because Respondent since the start of the backpayperiodhas provided two of the discriminatees withwage increases greater than those claimed for them bythe General Counsel and has promoted one of these twoand also the third discriminatee and Respondent has nottreated these three disparately from other unit employeesregarding fringe benefits it provides I find the Respondent has since 1 July 1978 provided Pagano Reynoldsand Walsh with a total wages and benefits package thatin no way discriminates against them because of theirhaving once supported Local 455[Recommended Order omitted from publication ]